 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
 7
                                     DISTRICT OF NEVADA
 8

 9
     CAROL SEWELL, as an individual;         )   Case No.: 3:18-CV-00016-RCJ-CBC
10                                           )
                                             )   ORDER VACATING MOTION HEARING
                        Plaintiff,           )
11                                               ON MAY 14, 2019 AND RESCHEDULING
                                             )   TO JUNE 11, 2019
12   Vs.                                     )
                                             )
13   FEDERAL INSURANCE COMPANY., et          )
                                             )
14   al.,                                    )
                                             )
15                      Defendants.          )

16

17
           Before the Court is Federal Insurance Company’s Motion for Summary Judgment
18
     (ECF No. 27); and Plaintiff’s Motion for Summary Judgment (ECF No. 28). Accordingly,
19

20         IT IS HEREBY ORDERED that the Motion Hearing currently set for 2:00 P.M.,

21   Tuesday, May 14, 2018, is VACATED and RESCHEDULED to 2:00 P.M., Tuesday,
22
     June 11, 2019, in Reno Courtroom 3, before Judge Robert C. Jones.
23
           IT IS SO ORDERED.
24

25
                                           Dated this 3rd day of May, 2019.

26

27

28                                               ROBERT C. JONES
 1   Senior District Judge
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
